Citation Nr: 1824589	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial disability rating in excess of 10 percent for the service-connected thoracolumbar spondylosis with degenerative disc disease and chronic thoracolumbar strain/sprain.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  
INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1971 to August 1973, and from October 1976 to October 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the back disability and assigned a 10 percent initial rating, effective February 29, 2012 (date of claim for service connection).  

In February 2017, the Veteran testified at Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

Higher Rating for Back Disability

VA has a duty to assist claimants by gathering all pertinent records of VA treatment and making reasonable efforts to obtain private medical records.  38 U.S.C. 
§ 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  At the February 2017 Board hearing, the Veteran indicated that "private physicians" had treated service-connected back disability.  While various private treatment records have been associated with the record, on remand, the AOJ should inquire as to whether there are any outstanding private treatment records concerning treatment of the back disability.  

In addition, at the February 2017 Board hearing, the Veteran testified that back disability symptoms had worsened since the last VA examination in August 2013.  
The Veteran testified that symptoms of back pain had worsened, which required the use of additional pain medication.  The Veteran also testified to sciatic pain that radiated down the legs, as well as to tingling and numbness in the left leg.  The Board finds that further examination would be helpful so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).          

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for back disability.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of back, not already of record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record all VA treatment records pertaining to the treatment of the back disability, not already of record.

3.  Then, schedule the Veteran for a VA examination to assist in determining the current severity of the service-connected back disability, to include determining whether the Veteran has any neurological abnormities associated with the back disability.  The VA examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  


4.  After all development has been completed, the AOJ should readjudicate the issue of a higher initial disability rating for the back disability based on the evidence of record.  If the any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




